DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-20 allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Vandikas et al. (2016/0364223) teaches a method for providing a software update package (SUP) to an Internet of Things (IoT) device via a user's communication device (UCD) is disclosed. In some embodiments, the method includes the UCD automatically discovering that a SUP needs to be provided to the IoT device. The UCD obtains the needed SUP from a software administration server (SAS). The UCD transmits the SUP to the IoT device using a first short range wireless signal. After transmitting the SUP to the IoT device, the UCD receives confirmation data transmitted wirelessly by the IoT device using a second short range wireless signal. The confirmation data confirms that the IoT device received the SUP. The UCD transmits the confirmation data to the SAS. The SAS may verify the confirmation data and, if verified, provide a reward to the user of the UCD. In this way, crowd sourcing can be used to provide SUPs to many IoT devices. (See Abstract).

	Clernon (2017/0187807) teaches a method, a device, and a non-transitory storage medium provides an installation of an IoT device in which the installation includes to store Internet of Things (IoT) management information, which includes IoT device information of the IoT device; upload the IoT management information to a network device in response to the storing of the IoT management information; store the IoT management information at the IoT device in response to the upload; present a map of the location; receive a designation of a location point on the map that indicates where the IoT device is to be installed; determine whether the IoT device is to be updated; update the IoT device in response to a determination that an update for the IoT device is available; calibrate one or more sensors of the IoT device; and configure the IoT device to transmit IoT data to another network device. (See Abstract).

	Chen et al. (2016/0065653) teaches a method of constructing Internet of Things (JOT) device configurations includes receiving a solution template selection for a device configuration for a particular automated interaction between two or more IOT devices. The method includes determining whether a complete solution template for the device configuration is selected. If so, the method includes deploying the device configuration. If not, the method includes receiving IOT device selections, accessing device capabilities from an IOT database of the selected IOT devices, configuring a network connection between the selected IOT devices, simulating a device configuration using the device capabilities accessed from the IOT database, and determining whether the device configuration is operational based on the simulation. When the device configuration is not operational, the method includes reconfiguring the device configuration to include a replacement IOT device. When the device configuration is operational, the method includes deploying the device configuration. (See Abstract).

	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 07/27/2020. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HERMON ASRES/Primary Examiner, Art Unit 2449